Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA
                                    TULSA DIVISION

  (1) ERIN BOOTH AND                              §
  (2) JEFFERY BOOTH,                              §
  Individually and as Representatives of          §
  (3) The Estate of J.R.B., Deceased,             §
                                                  §
         Plaintiffs,                              §    CIVIL ACTION NO. 19-cv-00522-GKF-JFJ
                                                  §
  v.                                              §
                                                  §
  (1) FISHER-PRICE, INC.,                         §
  (2) MATTEL, INC.,                               §
                                                  §
         Defendants.                              §


                            PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiffs, Erin Booth and Jeffery Booth, Individually and Representatives of the Estate of

  J.R.B., a deceased minor, file this Original Complaint and Jury Demand against Defendants,

  Fisher-Price, Inc. a foreign corporation and Mattel, Inc., a foreign corporation and in support

  hereof, Plaintiffs would respectfully show this Court as follows:

                                            I.
                                 PARTIES AND JURISDICTION

         1.      Plaintiffs, Erin Booth and Jeffery Booth are residents of Creek County, Oklahoma

  and citizens of the State of Oklahoma.

         2.      Plaintiff, the Estate of J.R.B. was a resident of Creek County, Oklahoma and a

  citizen of the State of Oklahoma.

         3.      Plaintiffs Erin Booth and Jeffery Booth are the mother and father of J.R.B.

         4.      The amount in controversy exceeds $75,000.00.

         5.      Defendant, Fisher-Price, Inc. (“Fisher-Price”) is organized under the laws of the

  PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 1
Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 2 of 7




  State of Delaware with its principal place of business at 636 Girard Avenue, East Aurora, New

  York 14052 and is a subsidiary of Mattel. Defendant Fisher-Price, Inc. can be served through its

  registered agent: The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware

  19801.

           6.     Defendant Fisher-Price is doing business in Oklahoma.

           7.     Defendant Mattel is a corporation organized under the laws of the State of Delaware

  with its principal place of business at 333 Continental Boulevard, El Segundo, California 90245.

  Defendant Mattel, Inc. can be served through its registered agent:         The Corporation Trust

  Company, 1209 Orange Street, Wilmington, Delaware 19801.

           8.     Defendant Mattel, Inc. (“Mattel”) is doing business in Oklahoma.

           9.     All acts complained of herein were done by Defendants or their authorized agents,

  and if by Defendants’ employees, in the course and scope of their employment, so that Defendants

  are legally responsible for their agents’ or employees’ acts.

                                              II.
                                    VENUE AND JURISDICTION

           10.    Venue in this case is proper in the Northern District of Oklahoma, Tulsa Division,

  under 28 U.S.C.§1391(b)(2) because a substantial part of the events or omissions giving rise to

  this claim occurred in this district as set forth below.

        11.       Jurisdiction in this case is proper under 28 U.S.C.§1332(a)(1) since Plaintiffs and

Defendants are citizens of different U.S. states and the amount in controversy is over $75,000,

exclusive of interest and costs.

                                              III.
                                     FACTUAL BACKGROUND

           11.    Plaintiffs reallege paragraphs 1 through 10.

  PLAINTIFFS’ ORIGINAL COMPLAINT                                                               Page 2
Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 3 of 7




         12.     On May 9, 2016, J.R.B.’s mother and father placed J.R.B. in the Rock n’ Play

  infant sleeper after breastfeeding.

         13.     The Rock ‘n Play is an inclined sleep product intended for infants.

         14.     The Rock ‘n Play was first introduced to the U. S. market by Fisher-Price and

  Mattel in 2009.

         15.     The Rock ‘n Play includes a folding frame with a fabric hammock.

         16.     The Rock ‘n Play was designed to rock forward and back.

         17.     The Rock ‘n Play was advertised and marketed as safe for infant sleeping.

         18.     A few hours after J.R.B. was placed in the Rock ‘n Play, Plaintiffs checked on

  J.R.B. and discovered J.R.B. unresponsive in the Rock ‘n Play and cold to the touch.

         19.     At 4:21 a.m. five-day old J.R.B. was pronounced dead by emergency personnel.

         20.     An autopsy was performed on J.R.B and the cause of death was “positional

  asphyxia.”

                                            IV.
                           COUNT I - STRICT PRODUCT LIABILITY

         21.     Plaintiffs reallege paragraphs 1 through 20.

         22.     Defendants designed, manufactured, tested, inspected, warranted, marketed,

  distributed and sold the subject Rock ‘n Play.

         23.     Defendants designed, manufactured, tested, inspected, warranted, marketed,

  distributed and sole the subject Rock ‘n Play and/or its component parts.

         24.     At the time of J.R.B.’s death, the subject Rock ‘n Play was defective and

  unreasonably dangerous and unfit for its intended uses and purposes because of its design,

  manufacture, testing, inspection, warranty, marketing, and/or warning, and hence suffered from

  design, manufacture, marketing and/or warning defects.
  PLAINTIFFS’ ORIGINAL COMPLAINT                                                             Page 3
Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 4 of 7




         25.      J.R.B.’s death occurred as a direct and proximate cause of the defects in the subject

  Rock ‘n Play.

                                                   V.

                                    COUNT II - NEGLIGENCE

         26.      Plaintiffs reallege paragraphs 1 through 25.

         27.      Defendants negligently designed, manufactured, tested, inspected, marketed,

  warned about, distributed, repaired, maintained, prepared, installed and/or sold the subject Rock

  ‘n Play.

         28.      Defendants negligently failed to timely recall the product despite knowledge of its

  defective and unreasonably dangerous condition.

         29.      Defendants negligently failed to warn the buyers including the Plaintiff regarding

  the risks and dangers associated with this product.

         30.      The death of J.R.B. was a direct and proximate result of the negligence asserted

  above and the proximate cause of damages to the Plaintiffs.

                                                VI.
                                              DAMAGES

         31.      Plaintiffs reallege Paragraphs 1 through 30.

         32.      Defendants’ wrongful acts complained of herein caused permanent wrongful death

  injuries to Plaintiffs Erin Booth and Jeffery Booth all due to the death of J.R.B. These damages

  include but are not limited to:

                  a. The loss of J.R.B.’s love, affection, companionship, and destruction of the

                     parent/child relationship since his wrongful death and in the future.

                  b. The pain, grief, suffering, sorrow, anguish, stress and shock already


  PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 Page 4
Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 5 of 7




                     experienced, and reasonably probable to be experienced in the future, due to the

                     wrongful death of J.R.B.

                 c. The reasonable expenses for the funeral and burial of J.R.B.

                                               VII.
                                        PUNITIVE DAMAGES


         33.     Plaintiffs adopt and incorporate by reference each and every allegation contained

  hereinabove and further state:

         34.     Defendants acted in reckless disregard of the rights of others and/or acted

  intentionally and with malice towards others.

         35.     In addition to the individual damages sustained by Plaintiffs as a result of the death

  of their child, Defendants’ actions should be punished as a result of the following:

                 a. The seriousness of the hazard to the public arising from Defendants’

                     misconduct;

                 b. The profitability of the misconduct to the Defendants;

                 c. The degree of the Defendants’ awareness of the hazard and of its excessiveness;

                 d. The attitude and conduct of the Defendants’ upon discovery of the misconduct

                     or hazard; and

                 e. The financial condition of the Defendants.

         36.     Additionally, there is clear and convincing evidence that the Defendants were guilty

  of reckless disregard for the rights of others.

         37.     There is also clear and convincing evidence that the Defendants have acted

  intentionally and with malice towards others. Plaintiffs would request the Court find, on the record

  and out of the presence of the jury that there is evidence beyond a reasonable doubt that the

  PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 Page 5
Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 6 of 7




  Defendants acted intentionally and with malice and engaged in conduct life-threatening to humans

  and that the jury, in a separate proceeding conducted after the jury has made such finding and

  awarded actual damages, award punitive damages in any amount the jury deems appropriate,

  without regard to any limitations.


                                               VIII.
                                           JURY DEMAND

          38.     Plaintiffs respectfully request that a jury be impaneled to decide the factual issues

  of this case.

                                                 IX.
                                               PRAYER


                  WHEREFORE, Plaintiffs are entitled to judgment in their favor against

  Defendants, for the following relief:

                  a. Money damages sufficient to fully and fairly compensate Plaintiffs and

                     statutory beneficiaries for their losses and damages;

                  b. Punitive damages;

                  c. Legal costs; and

                  d. Such other and further relief as the Court may deem just and equitable.




  PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 Page 6
Case 4:19-cv-00522-GKF-JFJ Document 1 Filed in USDC ND/OK on 09/30/19 Page 7 of 7




                                     Respectfully submitted,



                                                                __
                                     Chad E. Ihrig
                                     OK Bar No. 19491
                                     NIX PATTERSON, LLP
                                     3600 N. Capital of Texas Hwy
                                     Bldg. B, Ste. 350
                                     Austin, TX 78746
                                     cihrig@nixlaw.com
                                     Tel.: 512.328.5333
                                     Fax: 512.328.5333

                                     Neil Smith
                                     Oklahoma Bar No. 32936
                                     NIX PATTERSON, LLP
                                     1845 Woodall Rodgers Fwy, Suite 1050
                                     Dallas, TX 75201
                                     972-831-1188
                                     Neilsmith@nixlaw.com

                                     Todd H. Ramsey
                                     Oklahoma Bar No. 19733
                                     Andrew L. Payne
                                     Oklahoma Bar No. 22818
                                     PAYNE MITCHELL LAW GROUP
                                     3500 Maple Avenue, Suite 1250
                                     Dallas, Texas 75219
                                     Telephone: (214) 252-1888
                                     Telecopier: (214) 252-1889
                                     andy@paynemitchell.com
                                     todd@paynemitchell.com

                                     ATTORNEYS FOR PLAINTIFFS




  PLAINTIFFS’ ORIGINAL COMPLAINT                                            Page 7
